Name: Commission Regulation (EEC) No 229/93 of 3 February 1993 opening a standing invitation to tender for the export of 7 500 tonnes of rye held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 2. 93 Official Journal of the European Communities No L 27/17 COMMISSION REGULATION (EEC) No 229/93 of 3 February 1993 opening a standing invitation to tender for the export of 7 500 tonnes of rye held by the French intervention agency 2. The regions in which the 7 500 tonnes of rye are stored are stated in Annex I to this Regulation. Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the fourth month following. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certi ­ ficates pursuant to Article 44 of Commission Regulation (EEC) No 3719/88 0. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as last amended by Regulation (EEC) No 2203/90 (4), provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 Q, as last amended by Regulation (EEC) No 3043/91 (6), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 14 January 1993 France notified the Commission that it wished to put up for sale for export 7 500 tonnes of rye held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 1 . Notwithstanding Article 7 ( 1 ) of Regulation (EEC) No 1836/82 the time limit for submission of tenders under the first partial invitation to tender shall expire on 17 February 1993 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 1 p.m. (Brussels time). 3 . The last partial invitation to tender shall expire on 28 April 1993 . 4. The tenders shall be lodged with the French intervention agency.HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 7 500 tonnes of rye held by it. Article 5 The French intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be made as specified in the table in Annex II to this Regulation, to the telephone, telex or telefax numbers in Annex III. Article 2 1 . The invitation to tender shall cover a maximum of 7 500 tonnes of rye to be exported to all third countries. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 139, 24. 5. 1986, p. 36. 0 OJ No L 201 , 31 . 7. 1990, p. 5. 0 OJ No L 202, 9 . 7. 1982, p. 23. (6) OJ No L 288, 18 . 10 . 1991 , p . 21 0 OJ No L 331 , 2. 12. 1988, p. 1 . No L 27/18 Official Journal of the European Communities 4. 2. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1993. For the Commission Rene STEICHEN Member of the Commission 4. 2. 93 Official Journal of the European Communities No L 27/19 ANNEX I (tonnes) Place of storage Quantity Nantes 700 Toulouse 5 400 Orleans 1 400 ANNEX II Standing invitation to tender for the export of 7 500 tonnes of rye wheat held by the French intervention agency (Regulation (EEC) No 229/93) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases (+) or reductions (-) (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers. ANNEX III The only numbers to use to call Brussels are [DG VI-C-1 (Attention : Messrs Thibault and Brus)] :  telex : 22037 AGREC B 22070 AGREC B (Greek characters)  telefax :  295 01 32  296 10 97  296 20 05.